        Case 3:16-cv-30008-NMG Document 181 Filed 03/19/19 Page 1 of 2



                         U N I T E D S T AT E S D I S T R I CT C O U RT
                           D I S T R I CT O F M A S S A C H US E T T S


____________________________________
                                   )
LEE HUTCHINS, SR.,                 )
       Plaintiff,                  )                   CIVIL ACTION NO. 3:16-cv-30008
                                   )
      v.                           )
                                   )
DANIEL J. MCKAY, FELIX M.          )
ROMERO, THOMAS HERVIEUX, and )
THE CITY OF SPRINGFIELD            )
                                   )
         Defendants                )
____________________________________

                         DEFENDANTS’ MOTION FOR A NEW TRIAL

   NOW COME DEFENDANTS, Daniel J. McKay, Felix M. Romero, and Thomas Hervieux

and hereby move this Honorable Court to grant them a new trial pursuant to Federal Rule of

Civil Procedure 59(a).

   As grounds therefore, Defendants state:

   1. Based upon the totality of the evidence presented at trial, no reasonable jury would have a

       legally sufficient credible evidentiary basis to find in favor of the Plaintiff and;

   2. A new trial is necessary in order to prevent a grave injustice to Defendants.
   Case 3:16-cv-30008-NMG Document 181 Filed 03/19/19 Page 2 of 2



                                            Respectfully Submitted
                                            The Defendants, City of Springfield,
                                            By their Attorney

                                            /s/ Lisa C. deSousa
                                            Lisa C. deSousa, Esquire
                                            BBO#: 546115
                                            Jeremy Saint Laurent, Esquire
                                            BBO# 698682
                                            Kathleen E. Sheehan, Esquire
                                            BBO#456910
                                            1600 East Columbus Ave., Second Floor
                                            Springfield, MA 01103
                                            Tel: (413) 787-6085
                                            Fax: (413) 787-6173
                                            Email: ldesousa@springfieldcityhall.com

                                            /s/ Kevin B. Coyle
                                            Kevin B. Coyle, Esq. BBO#103540
                                            1299 Page Boulevard
                                            Springfield, MA 01104
                                            Tel: (413) 787-1524
                                            attycoyle@aol.com




                                      CERTIFICATE OF SERVICE



The undersigned hereby certifies that a true copy of the within document was this day served upon all
counsel via the Federal Court’s ECF Notice and delivery System to all parties.



SIGNED under the pains and penalties of perjury.

/s/ Lisa C. deSousa

Dated: March 19, 2019
